WINTER, Circuit Judge,
concurring:
I concur in the result. I also concur in the discussion of the Section 803(c) claim and of the non-exercise of supplemental jurisdiction over the state claims. I do not concur in the discussion of the law of the case doctrine or of injunctive relief under Section 825p.
Whether or not the district court should have decided otherwise based on the law of the case doctrine matters not at this stage *81because we, as an appellate court, must resolve the case on the merits. See In re PCH Assocs., 949 F.2d 585, 592 (2d Cir.1991) (“ ‘[A] district court’s adherence to law of the case cannot insulate an issue from appellate review.’ ” (quoting Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 817, 108 S.Ct. 2166, 2178, 100 L.Ed.2d 811 (1988))). Law of the case would be relevant only if this court had rendered an earlier decision relating to the merits. The doctrine being irrelevant, I see no reason to discuss it. I hasten to add that I find nothing mischievous in the opinion’s discussion of law of the case other than the implication that the doctrine is an issue raised by this appeal.
However, the opinion’s discussion of the claim for injunctive relief pursuant to Section 825p may have the potential for mischief. Most notably, the opinion does not identify the substantive basis for this claim other than to imply that Section 825p itself may provide that basis. However, Section 825p merely empowers district courts with jurisdiction “to enforce any liability ... or to enjoin any violation of” the Federal Power Act. 16 U.S.C. § 825p. In short, it merely empowers district courts to entertain actions authorized by other provisions of the Act. See Touche Ross & Co. v. Redington, 442 U.S. 560, 576-77, 99 S.Ct. 2479, 2489-90, 61 L.Ed.2d 82 (1979) (stating that provision empowering district courts to entertain actions brought under Securities Exchange Act of 1934 does not create substantive rights).
Indeed, appellants have not argued otherwise. Their brief thus summarizes their claims as follows:
Stated as concisely as possible, the Plaintiffs-Appellants claim that they have been damaged by the Defendant-Respondent’s construction, operation and maintenance of its projects along the Niagara River; and, that under various theories of tort liability (including a federal tort theory of liability under Section 803(c)), the Defendant-Respondent is liable to the Plaintiffs-Appellants for the damages incurred; ... and, finally, the Defendant-Respondent should be enjoined from conducting itself in the future in the same manner that it did in 1985, which resulted in damages to the Plaintiffs-Appellants. Applying the Niagara Redevelopment Act requirements that FERC licensees comply with the provisions of the Federal Power Act (16 USC Section 836(b)) and, applying the Federal Power Act provisions (set forth at 16 USC Section 803(e)) which requires licensees to pay for such damages; and, applying the provisions of the Federal Power Act set forth at 16 USC Section 825(p) [sic] establishing the District Court’s jurisdiction to hear claims arising under such circumstances, it is perfectly clear that in the case at bar, the District Court has complete subject matter jurisdiction to hear the Plaintiffs-Appellants’ instant claims and to ultimately determine said claims accordingly.
Brief of Appellants at 14.
Section 825p thus provides jurisdiction in the district court for both the appellants’ damage action and their claim for injunctive relief. However, “[t]he source of plaintiffs’ rights must be found, if at all, in the substantive provisions of the [Act] which they seek to enforce, not in the jurisdictional provision.” Touche Ross, 442 U.S. at 577, 99 S.Ct. at 2490. The substantive basis for appellants’ damage claim is clearly Section 803(c). The substantive basis for the claim for injunctive relief is simply never identified. If Section 803(c), which expressly states that licensees may be liable for damages to private parties, is insufficient to support a federal damage claim under the Act, there surely is no federal private right of action for injunctive relief to be inferred from the Act’s silence.1
*82Nor do I agree with my colleagues that the claim for injunctive relief fails because of the exhaustion doctrine. A dismissal based on exhaustion implies that a plaintiff may have a valid claim, but that it has been brought prematurely. The claim for injunctive relief is not premature; it simply has no basis in the Act. Even if appellants were to exhaust all proceedings against FERC, therefore, they would, in my view, still not be able to bring an action in the district court against the Power Authority for an injunction under Section 825p.2

. Confusion may exist because Point II of appellants' brief is entitled:
THE DISTRICT COURT HAS JURISDICTION OVER PLAINTIFFS-APPELLANTS’ REQUEST FOR INJUNCTIVE RELIEF IN THAT THE NATURE OF PLAINTIFFS-APPELLANTS’ ACTION DOES NOT BRING IT UNDER THE EXCLUSIVE JURISDICTION OF EITHER FERC OR IJC.
Brief of Appellants at 45.
However, the argument that follows is simply a rebuttal of appellee’s argument that the dis*82pute is within the exclusive jurisdiction of FERC or the International Joint Commission. It does not cite, much less rely upon, Section 825p. Moreover, the argument is not limited to the claim for equitable relief but explicitly supports a claim for damages under Section 803(c). Id. at 51.


. Of course, appellants may begin a proceeding before FERC, and, if they fail to get relief, may petition for review to a court of appeals pursuant to Section 825/. This has nothing to do with an action under Section 825p, however.